ORDER
PER CURIAM.
The husband, Thomas Carroll, appeals the judgment of the Circuit Court of St. Louis County dissolving his marriage to the wife, Mary Rose Carroll, and inter alia dividing the parties’ property and awarding the wife maintenance. The wife cross-appeals the property division. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 84.16(b)(1).